OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s waiver of his right to appeal was effective. Even if there were any ambiguity in the sentencing court’s colloquy, defendant executed a detailed written waiver, distinguishing this case from People v Billingslea (6 NY3d 248, 257 [2006]), in which the sentencing court’s colloquy was “accompanied by nothing other than defendant’s one-word response to the question whether she understood the conditions of her plea.” In this case, defendant’s written waiver stated that defendant had the right to appeal, explained the appellate process and confirmed that defense counsel fully advised him of the right to take an appeal under the laws of the State of New York. The record therefore establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal.
*739Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.